                        1   Jenny H. Wang CA Bar No. 191643
                            jenny.wang@ogletree.com
                        2   OGLETREE, DEAKINS, NASH,
                            SMOAK & STEWART, P.C.
                        3   Park Tower, Fifteenth Floor
                            695 Town Center Drive
                        4   Costa Mesa, CA 92626
                            Telephone: 714-800-7900
                        5   Facsimile: 714-754-1298
                        6   Attorneys for Defendant
                            Liberty Life Assurance Company of Boston
                        7

                        8                       UNITED STATES DISTRICT COURT
                        9                      EASTERN DISTRICT OF CALIFORNIA
                       10                             SACRAMENTO DIVISION
                       11

                       12   DIANE R. TORNINCASA,                     Case No. 2:19-CV-02002-MCE-KJN
                       13              Plaintiff,                    CONFIDENTIALITY AGREEMENT
                                                                     AND PROTECTIVE ORDER
                       14
                                 v.
                                                                     Complaint
                       15                                             Filed:       October 3, 2019
                          LIBERTY LIFE ASSURANCE                     Trial Date:   None Set
                       16 COMPANY OF BOSTON,

                       17              Defendant.
                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

Tornincasa 19-
                       26
2002.stip Protective
Order
                       27

                       28

                                                                     1         Case No. 2:19-CV-02002-MCE-KJN
                                            CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER
                       1         Pursuant to the stipulation of the parties, by and through their counsel of
                       2   record, with good cause shown, IT IS HEREBY ORDERED as follows:
                       3   1.    PURPOSES AND LIMITATIONS.
                       4         Disclosure and discovery activity in this action are likely to involve
                       5   production of confidential, proprietary, or private information for which special
                       6   protection from public disclosure and from use for any purpose other than
                       7   prosecuting this litigation would be warranted. Accordingly, the parties hereby
                       8   jointly move the Court to enter the following Protective Order. The parties
                       9   acknowledge that this Order does not confer blanket protections on all disclosures or
                  10       responses to discovery and that the protection it affords extends only to the limited
                  11       information or items that are entitled under the applicable legal principles to
                  12       treatment as confidential. The parties further acknowledge, as set forth in Section 10,
                  13       below, that this Stipulated Protective Order creates no entitlement to file confidential
                  14       information under seal; Civil Local Rule 141 sets forth the procedures that must be
                  15       followed and the standards that will be applied when a party seeks permission from
                  16       the court to file material under seal.
                  17             Pursuant to Civil Local Rule 141(c)(1), the parties state as follows:
                  18                    (a)    Description of the Types of Information Eligible for Protection
                  19       Under this Order: Confidential, proprietary and/or trade secret information
                  20       belonging to Liberty, including but not limited to internal claims handling guidelines,
                  21       training materials and Liberty’s contracts with third parties.
                  22                    (b)    Particularized Need for Protection: The above information
                  23       requires protection insofar as it relates to private business activity of Liberty that
                  24       Liberty does not share with its competitors.
                  25                    (c)    Why the Need for Protection Should be Addressed by Court
                  26       Order: While the parties have cooperated in the drafting of this proposed protective
                  27       order, they seek additional judicial protections as set forth herein in order to protect
Tornincasa 19-
2002.stip Protective
Order             28       the confidentiality of the private business information described above.
                                                                   1               Case No. 2:19-CV-02002-MCE-KJN
                                        CONFIDENTIALITY AGREEMENT AND [PROPOSED] PROTECTIVE ORDER
                       1   2.     DEFINITIONS.
                       2          2.1    Party: any party to this action, including all of its officers,
                       3   directors, employees, consultants, retained experts, and outside counsel (and
                       4   their support staff).
                       5          2.2    Disclosure or Discovery Material: all items or information,
                       6   regardless of the medium or manner generated, stored, or maintained
                       7   (including, among other things, testimony, transcripts, or tangible things) that
                       8   are produced or generated in disclosures or responses to discovery in this
                       9   matter.
                  10              2.3    "Confidential" Information or Items: information (regardless
                  11       of how it is generated, stored or maintained) or tangible things that qualify for
                  12       protection under Federal Rule of Civil Procedure 26(c).
                  13              2.4    "Highly Confidential — Attorneys' Eyes Only" Information
                  14       or Items: extremely sensitive "Confidential Information or Items" whose
                  15       disclosure to another party or nonparty would create a substantial risk of
                  16       serious injury that could not be avoided by less restrictive means.
                  17              2.5    Receiving Party: a party that receives Disclosure or Discovery
                  18       Material from a Producing Party.
                  19              2.6    Producing Party: a party or non-party that produces Disclosure
                  20       or Discovery Material in this action.
                  21              2.7    Designating Party: a party or non-party that designates
                  22       information or items that it produces in disclosures or in responses to
                  23       discovery as "Confidential" or "Highly Confidential Attorneys' Eyes Only."
                  24              2.8    Protected Material: any Disclosure or Discovery Material that is
                  25       designated as "Confidential" or as "Highly Confidential — Attorneys' Eyes
                  26       Only."
                  27              2.9    Outside Counsel: attorneys who are not employees of a party but
Tornincasa 19-
2002.stip Protective
Order             28       who are retained to represent or advise a party in this action.
                                                                   2               Case No. 2:19-CV-02002-MCE-KJN
                                        CONFIDENTIALITY AGREEMENT AND [PROPOSED] PROTECTIVE ORDER
                       1          2.10 House Counsel: attorneys who are employees of a party.
                       2          2.11 Counsel (without qualifier): Outside Counsel and House
                       3   Counsel (as well as their support staffs).
                       4          2.12 Expert: a person with specialized knowledge or experience in a
                       5   matter pertinent to the litigation who has been retained by a party or its
                       6   counsel to serve as an expert witness or as a consultant in this action and
                       7   who is not a past or a current employee of a party or of a competitor of a
                       8   party's and who, at the time of retention, is not anticipated to become an
                       9   employee of a party or a competitor of a party's. This definition includes a
                  10       professional jury or trial consultant retained in connection with this
                  11       litigation.
                  12              2.13 Professional Vendors: persons or entities that provide litigation
                  13       support services (e.g., photocopying; videotaping; translating; preparing
                  14       exhibits or demonstrations; organizing, storing, retrieving data in any form or
                  15       medium; etc.), and their employees and subcontractors.
                  16       3.     SCOPE.
                  17              The protections conferred by this Stipulation and Order cover not only
                  18       Protected Material (as defined above), but also any privileged information copied or
                  19       extracted therefrom, as well as all copies, excerpts, summaries, or compilations
                  20       thereof, plus testimony, conversations, or presentations by parties or counsel to or in
                  21       court or in other settings that might reveal Protected Material.
                  22       4.     DURATION.
                  23              Even after the termination of this litigation, the confidentiality obligations
                  24       imposed by this Order shall remain in effect until a Designating Party agrees
                  25       otherwise in writing or a Court order otherwise directs.
                  26       5.     DESIGNATING PROTECTED MATERIAL.
                  27              5.1    Exercise of Restraint and Care in Designating Material for
Tornincasa 19-
2002.stip Protective
Order             28       Protection. Each party or non-party that designates information or items for
                                                                    3               Case No. 2:19-CV-02002-MCE-KJN
                                         CONFIDENTIALITY AGREEMENT AND [PROPOSED] PROTECTIVE ORDER
                       1   protection under this Order must take care to limit any such designation to
                       2   specific material that qualifies under the appropriate standards. A Designating
                       3   Party must take care to designate for protection only those parts of material,
                       4   documents, items, or oral or written communications that qualify so that other
                       5   portions of the material, documents, items, or communications for which
                       6   protection is not warranted are not swept unjustifiably within the ambit of this
                       7   Order.
                       8         Mass, indiscriminate, or routinized designations are prohibited. Designations
                       9   that are shown to be clearly unjustified, or that have been made for an improper
                  10       purpose (e.g., to unnecessarily encumber or retard the case development process, or
                  11       to impose unnecessary expenses and burdens on other parties), may expose the
                  12       Designating Party to sanctions.
                  13             If it comes to a party's or a non-party's attention that information or items that
                  14       it designated for protection do not qualify for protection at all, or do not qualify for
                  15       the level of protection initially asserted, that party or non-party must promptly notify
                  16       all other parties that it is withdrawing the mistaken designation.
                  17             5.2    Manner and Timing of Designations. Except as otherwise
                  18       provided in this Order (see, e.g., second paragraph of section 5.2(a), below), or
                  19       as otherwise stipulated or ordered, material that qualifies for protection under
                  20       this Order must be clearly so designated before the material is disclosed or
                  21       produced. Designation in conformity with this Order requires:
                  22                    (a)    For information in documentary form (apart from transcripts of
                  23       depositions or other pretrial or trial proceedings), that the Producing Party affix the
                  24       Legend "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL — ATTORNEYS'
                  25       EYES ONLY" on each page that contains Protected Material. If only a portion or
                  26       portions of the material on a page qualifies for protection, the Producing Party also
                  27       must clearly identify the protected portion(s) (e.g., by making appropriate markings
Tornincasa 19-
2002.stip Protective
Order             28       in the margins) and must specify, for each portion, the level of protection being
                                                                   4               Case No. 2:19-CV-02002-MCE-KJN
                                        CONFIDENTIALITY AGREEMENT AND [PROPOSED] PROTECTIVE ORDER
                       1   asserted (either "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL —
                       2   ATTORNEYS' EYES ONLY").
                       3         A party or non-party that makes original documents or materials available
                       4   for inspection need not designate them for protection until after the inspecting
                       5   party has indicated which material it would like copied and produced. During the
                       6   inspection and before the designation, all of the material made available for
                       7   inspection shall be deemed "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL
                       8   ATTORNEYS' EYES ONLY." After the inspecting party has identified the
                       9   documents it wants copied and produced, the Producing Party must determine
                  10       which documents, or portions thereof, qualify for protection under this Order, then,
                  11       before producing the specified documents, the Producing Party must affix the
                  12       appropriate legend ("CONFIDENTIAL" or "HIGHLY CONFIDENTIAL —
                  13       ATTORNEYS' EYES ONLY") on each page that contains Protected Material. If
                  14       only a portion or portions of the material on a page qualifies for protection, the
                  15       Producing Party also must clearly identify the protected portion(s) (e.g., by making
                  16       appropriate markings in the margins) and must specify, for each portion, the level
                  17       of protection being asserted (either "CONFIDENTIAL" or "HIGHLY
                  18       CONFIDENTIAL —ATTORNEYS' EYES ONLY").
                  19                    (b)   For testimony given in deposition or in other pretrial or trial
                  20       proceedings, that the party or non-party offering or sponsoring the testimony
                  21       identify on the record, before the close of the deposition, hearing, or other
                  22       proceeding, all protected testimony, and further specify any portions of the
                  23       testimony that qualify as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL —
                  24       ATTORNEYS' EYES ONLY." When it is impractical to identify separately each
                  25       portion of testimony that is entitled to protection, and when it appears that
                  26       substantial portions of the testimony may qualify for protection, the party or non-
                  27       party that sponsors, offers, or gives the testimony may invoke on the record
Tornincasa 19-
2002.stip Protective
Order             28       (before the deposition or proceeding is concluded) a right to have up to twenty
                                                                  5               Case No. 2:19-CV-02002-MCE-KJN
                                       CONFIDENTIALITY AGREEMENT AND [PROPOSED] PROTECTIVE ORDER
                       1   (20) days after receipt of transcripts from the court reporter to identify the specific
                       2   portions of the testimony as to which protection is sought and to specify the level
                       3   of protection being asserted ("CONFIDENTIAL" or "HIGHLY CONFIDENTIAL
                       4   — ATTORNEYS' EYES ONLY"). Only those portions of the testimony that are
                       5   appropriately designated for protection within the twenty (20) days shall be
                       6   covered by the provisions of this Stipulated Protective Order.
                       7         Transcript pages containing Protected Material must be separately bound by
                       8   the court reporter, who must affix to the top of each such page the legend
                       9   "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES
                  10       ONLY," as instructed by the party or nonparty offering or sponsoring the witness
                  11       or presenting the testimony.
                  12                    (c)    For information produced in some form other than documentary,
                  13       and for any other tangible items, that the Producing Party affix in a prominent
                  14       place on the exterior of the container or containers in which the information or
                  15       item is stored the legend "CONFIDENTIAL" or "HIGHLY
                  16       CONFIDENTIAL - ATTORNEYS' EYES ONLY." If only portions of the
                  17       information or item warrant protection, the Producing Party, to the extent
                  18       practicable, shall identify the protected portions, specifying whether they qualify as
                  19       "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL -                        ATTORNEYS' EYES
                  20       ONLY."
                  21                    (d)    Depositions taken prior to the effective date of this Protective
                  22       Order and discovery produced prior to the effective date of the Protective Order may
                  23       not be retroactively designated as "CONFIDENTIAL" or "HIGHLY
                  24       CONFIDENTIAL — ATTORNEYS’ EYES ONLY" and are not subject to this
                  25       Order in any way.
                  26             5.3    Inadvertent Failures to Designate. If timely corrected, an
                  27       inadvertent failure to designate qualified information or items as
Tornincasa 19-
2002.stip Protective
Order             28       "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL —ATTORNEYS'
                                                                  6               Case No. 2:19-CV-02002-MCE-KJN
                                       CONFIDENTIALITY AGREEMENT AND [PROPOSED] PROTECTIVE ORDER
                       1   EYES ONLY" does not, standing alone, waive the Designating Party's right
                       2   to secure protection under this Order for such material. If material is
                       3   appropriately designated as "CONFIDENTIAL" or "HIGHLY
                       4   CONFIDENTIAL —ATTORNEYS' EYES ONLY" after the material was
                       5   initially produced, the Receiving Party, on timely notification of the
                       6   designation, must make reasonable efforts to assure that the material is
                       7   treated in accordance with the provisions of this Order.
                       8   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS.
                       9         6.1    Timing of Challenges: Unless a prompt challenge to a
                  10       Designating Party's confidentiality designation is necessary to avoid
                  11       foreseeable substantial unfairness, unnecessary economic burdens, or a later
                  12       significant disruption or delay of the litigation, a party does not waive its
                  13       right to challenge a confidentiality designation by electing not to mount a
                  14       challenge promptly after the original designation is disclosed. However, the
                  15       parties agree that the outer time limit for challenging a confidentiality
                  16       designation shall be 30 days from the date of production.
                  17             6.2    Meet and Confer. A party that elects to initiate a challenge to a
                  18       Designating Party's confidentiality designation must do so in good faith and
                  19       must begin the process by conferring directly (in voice to voice dialogue; other
                  20       forms of communication are not sufficient) with counsel for the Designating
                  21       Party. In conferring, the challenging party must explain the basis for its belief
                  22       that the confidentiality designation was not proper and must give the
                  23       Designating Party an opportunity to review the designated material, to
                  24       reconsider the circumstances, and, if no change in designation is offered, to
                  25       explain the basis for the chosen designation. A challenging party may proceed
                  26       to the next stage of the challenge process only if it has engaged in this meet
                  27       and confer process first.
Tornincasa 19-
2002.stip Protective
Order             28

                                                                   7               Case No. 2:19-CV-02002-MCE-KJN
                                        CONFIDENTIALITY AGREEMENT AND [PROPOSED] PROTECTIVE ORDER
                       1         6.3    Judicial Intervention. A party that elects to press a challenge
                       2   to a confidentiality designation after considering the justification offered by
                       3   the Designating Party may file and serve a motion to challenge
                       4   confidentiality in compliance with Civil Local Rule 230 or 251 within 21
                       5   days of the initial notice of challenge or within 14 days of the parties
                       6   agreeing that the meet and confer process will not resolve their dispute,
                       7   whichever is earlier. Each such motion must be accompanied by a competent
                       8   declaration that affirms that the movant has complied with the meet and
                       9   confer requirements imposed in the preceding paragraph and that sets forth
                  10       with specificity the justification for the confidentiality designation that was
                  11       given by the Designating Party in the meet and confer dialogue.
                  12             The burden of persuasion in any such challenge proceeding shall be on the
                  13       Designating Party. Until the Court rules on the challenge, all parties shall continue to
                  14       afford the material in question the level of protection to which it is entitled under the
                  15       Producing Party's designation.
                  16       7.    ACCESS TO AND USE OF PROTECTED MATERIAL.
                  17             7.1.   Basic Principles. A Receiving Party may use Protected Material
                  18       that is disclosed or produced by another party or by a non-party in connection
                  19       with this case only for prosecuting, defending, or attempting to settle this
                  20       litigation. Such Protected Material may be disclosed only to the categories of
                  21       persons and under the conditions described in this Order. When the litigation
                  22       has been terminated, a Receiving Party must comply with the provisions of
                  23       section 11, below ("FINAL DISPOSITION"). Protected Material must be
                  24       stored and maintained by a Receiving Party at a location and in a secure
                  25       manner that ensures that access is limited to the persons authorized under this
                  26       Order.
                  27             7.2    Disclosure of "CONFIDENTIAL" Information or Items.
Tornincasa 19-
2002.stip Protective
Order             28       Unless otherwise ordered by the Court or permitted in writing by the
                                                                   8               Case No. 2:19-CV-02002-MCE-KJN
                                        CONFIDENTIALITY AGREEMENT AND [PROPOSED] PROTECTIVE ORDER
                       1   Designating Party, a Receiving Party may disclose any information or item
                       2   designated "CONFIDENTIAL" only to:
                       3                  (a)   the Receiving Party's Outside Counsel of record in this action, as
                       4   well as employees of said Counsel to whom it is reasonably necessary to disclose the
                       5   information for this litigation and who have signed the "Agreement to Be Bound by
                       6   Protective Order" that is attached hereto as Exhibit "A";
                       7                  (b)   the officers, directors, and employees (including House Counsel)
                       8   of the Receiving Party to whom disclosure is reasonably necessary for this litigation
                       9   and who have signed the "Agreement to Be Bound by Protective Order" that is
                  10       attached hereto as Exhibit "A";
                  11                      (c)   experts (as defined in this Order) of the Receiving Party to whom
                  12       disclosure is reasonably necessary for this litigation and who have signed the
                  13       "Agreement to Be Bound by Protective Order" that is attached hereto as Exhibit "A";
                  14                      (d)   the Court and its personnel;
                  15                      (e)   court reporters, their staffs, and professional vendors to whom
                  16       disclosure is reasonably necessary for this litigation and who have signed the
                  17       "Agreement to Be Bound by Protective Order" that is attached hereto as Exhibit "A";
                  18                      (f)   during their depositions, witnesses in the action to whom
                  19       disclosure is reasonably necessary and who have signed the "Agreement to Be
                  20       Bound by Protective Order" that is attached hereto as Exhibit "A". Pages of
                  21       transcribed deposition testimony or exhibits to depositions that reveal Protected
                  22       Material must be separately bound by the court reporter and may not be disclosed
                  23       to anyone except as permitted under this Stipulated Protective Order; and
                  24                      (g)   the author of the document or the original source of the
                  25       information.
                  26             7.3      Disclosure of "HIGHLY CONFIDENTIAL — ATTORNEYS'
                  27       EYES ONLY" Information or Items. Unless otherwise ordered by the
Tornincasa 19-
2002.stip Protective
Order             28       Court or permitted in writing by the Designating Party, a Receiving Party may
                                                                  9               Case No. 2:19-CV-02002-MCE-KJN
                                       CONFIDENTIALITY AGREEMENT AND [PROPOSED] PROTECTIVE ORDER
                       1   disclose any information or item designated "HIGHLY CONFIDENTIAL —
                       2   ATTORNEYS' EYES ONLY" only to:
                       3                  (a)   the Receiving Party's Outside Counsel of record in this action, as
                       4   well as employees of said Counsel to whom it is reasonably necessary to disclose the
                       5   information for this litigation and who have signed the "Agreement to Be Bound by
                       6   Protective Order" that is attached hereto as Exhibit "A";
                       7                  (b)   House Counsel of a Receiving Party to whom disclosure is
                       8   reasonably necessary for this litigation and who has signed the "Agreement to be
                       9   Bound by Protective Order" that is attached hereto as Exhibit "A";
                  10                      (c)   Experts (as defined in this Order) to whom disclosure is
                  11       reasonably necessary for this litigation and who have signed the "Agreement to Be
                  12       Bound by Protective Order" that is attached hereto as Exhibit "A";
                  13                      (d)   the Court and its personnel;
                  14                      (e)   court reporters, their staffs, and professional vendors to whom
                  15       disclosure is reasonably necessary for this litigation and who have signed the
                  16       "Agreement to Be Bound by Protective Order" that is attached hereto as Exhibit "A";
                  17       and
                  18                      (f)   the author of the document or the original source of the
                  19       information.
                  20       8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
                  21       PRODUCED IN OTHER LITIGATION.
                  22             If a Receiving Party is served with a subpoena or an order issued in other
                  23       litigation that would compel disclosure of any information or items designated in
                  24       this action as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL ATTORNEYS'
                  25       EYES ONLY," the Receiving Party must so notify the Designating Party, in
                  26       writing (by fax or electronic mail, if possible), immediately and in no event more
                  27       than three (3) court days after receiving the subpoena or order. Such notification
Tornincasa 19-
2002.stip Protective
Order             28       must include a copy of the subpoena or court order. The Receiving Party also must
                                                                  10              Case No. 2:19-CV-02002-MCE-KJN
                                       CONFIDENTIALITY AGREEMENT AND [PROPOSED] PROTECTIVE ORDER
                       1   immediately inform, in writing, the party who caused the subpoena or order to
                       2   issue in the other litigation that some or all the material covered by the subpoena
                       3   or order is the subject of this Protective Order. In addition, the Receiving Party
                       4   must deliver a copy of this Protective Order promptly to the party in the other
                       5   action that caused the subpoena or order to issue.
                       6         The purpose of imposing these duties is to alert the interested parties to the
                       7   existence of this Protective Order and to afford the Designating Party in this case an
                       8   opportunity to try to protect its confidentiality interests in the court from which the
                       9   subpoena or order issued. The Designating Party shall bear the burdens and the
                  10       expenses of seeking protection in that court of its confidential material and nothing
                  11       in these provisions should be construed as authorizing or encouraging a Receiving
                  12       Party in this action to disobey a lawful directive from another court.
                  13       9.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL.
                  14             If a Receiving Party learns that, by inadvertence or otherwise, it has
                  15       disclosed Protected Material to any person or in any circumstance not authorized
                  16       under this Protective Order, the Receiving Party must immediately (a) notify, in
                  17       writing, the Designating Party of the unauthorized disclosures, (b) use its best
                  18       efforts to retrieve all copies of the Protected Material, (c) inform the person or
                  19       persons to whom unauthorized disclosures were made of all the terms of this
                  20       Order; and (d) request such person or persons to execute the "Acknowledgment
                  21       and Agreement to Be Bound" that is attached hereto as Exhibit “A.”
                  22       10.   FILING PROTECTED MATERIAL.
                  23             Documents designated "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL
                  24       — ATTORNEYS' EYES ONLY," and all information contained therein or
                  25       derived therefrom, may be discussed or referred to in pleadings, motions,
                  26       affidavits, briefs and other papers filed with the Court, or attached as exhibits
                  27       thereto, provided that such "confidential" documents and information, and any
Tornincasa 19-
2002.stip Protective
Order             28       portion of any paper filed with the Court that discusses or refers to them, are
                                                                   11              Case No. 2:19-CV-02002-MCE-KJN
                                        CONFIDENTIALITY AGREEMENT AND [PROPOSED] PROTECTIVE ORDER
                       1   stamped "confidential" and separately filed provisionally under seal with the
                       2   Clerk of the Court. The parties recognize that Civil Local Rule 141 governs the
                       3   filing of documents under seal with the Court. The parties hereby agree either
                       4   party can request that the Court file documents under seal through an ex-parte
                       5   application through which the party obtains a hearing date for such a motion on
                       6   shortened time as allowed by the Court. The non-moving party will be provided
                       7   notice of the ex-parte application and the motion that is the subject of the
                       8   application.
                       9   11.   FINAL DISPOSITION.
                  10             Unless otherwise ordered or agreed in writing by the Producing Party, upon
                  11       final termination of this action, each Receiving Party shall have fifteen (15) days
                  12       to return or destroy any Protected Material to the Producing Party. As used in this
                  13       subdivision, "Protected Material" includes all hard and electronic copies, abstract,
                  14       compilations, summaries or any other form of reproducing or capturing any of the
                  15       Protected Material. All electronic copies of Protected Material shall be destroyed
                  16       in the agreed-upon timeframe and the Receiving Party shall provide a written
                  17       certification of the destruction. With permission in writing from the Designating
                  18       Party, the Receiving Party may destroy some or all of the Protected Material
                  19       existing in hard copy format instead of returning it. Whether the Protected
                  20       Material is returned or destroyed, the Receiving Party must submit a written
                  21       certification to the Producing Party (and, if not the same person or entity, to the
                  22       Designating Party) by the fifteen (15) day deadline that identifies (by category,
                  23       where appropriate) all the Protected Material that was returned or destroyed and
                  24       that affirms that the Receiving Party has not retained any copies, abstracts,
                  25       compilations, summaries or, other forms of reproducing or capturing any of the
                  26       Protected Material.
                  27             Notwithstanding this provision, Counsel are entitled to retain an archival copy
Tornincasa 19-
2002.stip Protective
Order             28       of all pleadings, motion papers, transcripts, legal memoranda, correspondence or
                                                                     12              Case No. 2:19-CV-02002-MCE-KJN
                                          CONFIDENTIALITY AGREEMENT AND [PROPOSED] PROTECTIVE ORDER
                       1   attorney work product, even if such materials contain Protected Material. Any such
                       2   archival copies that contain or constitute Protected Material remain subject to this
                       3   Protective Order as set forth in Section 4 ("DURATION"), above.
                       4   12.   MISCELLANEOUS.
                       5         12.1 Right to Further Relief. Nothing in this Order abridges the right
                       6   of any person to seek its modification by the Court in the future.
                       7         12.2 Right to Assert Other Objections. By stipulating to the entry
                       8   of this Protective Order no party waives any right it otherwise would have
                       9   to object to disclosing or producing any information or item on any ground
                  10       not addressed in this Stipulated Protective Order. Similarly, no party
                  11       waives any right to object on any ground to use in evidence of any of the
                  12       material covered by this Protective Order.
                  13             IT IS SO STIPULATED
                  14       DATED: March 23, 2020                  OGLETREE, DEAKINS, NASH, SMOAK &
                                                                  STEWART, P.C.
                  15

                  16

                  17                                              By: /s/ Jenny H. Wang
                                                                      Jenny H. Wang
                  18                                                  Attorneys for Defendant
                                                                      Liberty Life Assurance Company of
                  19                                                  Boston
                  20

                  21       DATED: March 23, 2020                  ERISA LAW CENTER
                  22

                  23
                                                                  By: /s/ Robert J. Rosati
                  24                                                  Robert J. Rosati
                                                                      Attorneys for Plaintiff
                  25                                                  Diane R. Tornincasa
                  26
                  27
Tornincasa 19-
2002.stip Protective
Order             28

                                                                  13              Case No. 2:19-CV-02002-MCE-KJN
                                       CONFIDENTIALITY AGREEMENT AND [PROPOSED] PROTECTIVE ORDER
                       1                                                     ORDER
                       2               The Court has reviewed the parties’ stipulated protective order, which
                       3   complies with the relevant authorities and the Court’s applicable local rule. See L.R.
                       4   141.1(c);1 see also Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d
                       5   1206, 1210 (9th Cir. 2002) (“Generally, the public can gain access to litigation
                       6   documents and information produced during discovery unless the party opposing
                       7   disclosure shows ‘good cause’ why a protective order is necessary.”) Therefore, the
                       8   Court GRANTS the request subject to the following clarification.
                       9               It is unclear as to the parties’ intent concerning the duration of the Court’s
                  10       jurisdiction regarding this protective order. The Local Rules indicate that once this
                  11       action is closed, “unless otherwise ordered, the Court will not retain jurisdiction over
                  12       enforcement of the terms of any protective order filed in that action.” L.R. 141.1(f).
                  13       Courts in the district generally do not agree to retain jurisdiction after closure of the
                  14       case, and the Court sees no reason to do so here. See, e.g., MD Helicopters, Inc. v.
                  15       Aerometals, Inc., 2017 WL 495778 (E.D. Cal., February 03, 2017). Thus, for clarity,
                  16       the undersigned informs the parties that once the case is closed, the Court will not
                  17       retain jurisdiction over any disputes regarding this protective order.
                  18       Dated: March 27, 2020
                  19

                  20

                  21

                  22       torn.2002

                  23

                  24                   1
                                     The Court’s Local Rules instruct the parties, when requesting a protective order, to include in their
                  25       submission:
                                   (1) A description of the types of information eligible for protection under the order, with the
                                       description provided in general terms sufficient to reveal the nature of the information (e.g.,
                  26
                                       customer list, formula for soda, diary of a troubled child);
                                   (2) A showing of particularized need for protection as to each category of information proposed to
                  27                   be covered by the order; and
Tornincasa 19-
2002.stip Protective               (3) A showing as to why the need for protection should be addressed by a court order, as opposed
Order             28                   to a private agreement between or among the parties.
                           Local Rule 141.1(c).
                                                                                      14                    Case No. 2:19-CV-02002-MCE-KJN
                                           CONFIDENTIALITY AGREEMENT AND [PROPOSED] PROTECTIVE ORDER
                       1   EXHIBIT “A”
                       2          ______________________ , declare as follows:
                       3          1.    My address is
                       4          2.    My present employer is
                       5          3.    My present occupation or job description is I received a copy of the
                       6   Confidentiality Agreement and Protective Order for the matter of Diane R. Tornincasa
                       7   v. Liberty Life Assurance Company of Boston, et. al, United States District Court,
                       8   Eastern District of California, Case No. 2:19-CV-02002-MCE-KJN ("Protective
                       9   Order").
                  10              4.   I have carefully read this Protective Order and certify that I understand
                  11       its provisions.
                  12              5.    I agree to comply with all the provisions of this Protective Order.
                  13              6.    Subject to the terms of the Protective Order, I will hold in confidence,
                  14       and will not disclose to anyone not qualified under the Protective Order, any
                  15       information contained in the Protected Material that is disclosed to me in this case.
                  16              7.    Subject to the terms of the Protective Order, I will use such information
                  17       that is disclosed to me only for purposes of this case.
                  18              8.    Upon request, I will return and deliver all Protected Material that comes
                  19       into my possession, and all documents or things that I have prepared relating thereto,
                  20       to my counsel in this action, or to counsel for the party by whom I am employed or
                  21       retained or from whom I received the Protected Material.
                  22              9.    I hereby submit to the jurisdiction of this Court for the purpose of
                  23       enforcing the Protective Order in this case.
                  24              I declare under penalty of perjury under the laws of the State of California
                  25       that the foregoing is true and correct. Executed this      day of , 2020, at [City],
                  26       [State].
                                                                   ________________________________
                  27
Tornincasa 19-
                                                                   Signature (Name)
2002.stip Protective
Order             28

                                                                   15              Case No. 2:19-CV-02002-MCE-KJN
                                        CONFIDENTIALITY AGREEMENT AND [PROPOSED] PROTECTIVE ORDER
